Citation Nr: 1535292	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  14-01 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) with major depressive disorder (MDD), on a schedular basis.  

2.  Entitlement to an initial disability rating in excess of 50 percent for service-connected PTSD with MDD on an extraschedular basis.  

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected osteoporosis of the lumbar spine.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs

ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to July 1970 and from April 1972 to May 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The January 2011 and October 2012 VA mental health examination reports reflect the Veteran has been unemployed since December 2009.  Although an earlier TDIU claim was denied in a December 2012 rating decision, the Board finds that since service connection has been granted for PTSD and osteoporosis of the lumbar spine in the February 2013 rating decision, the record raises a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the issue is reflected on the title page as part of the rating appeals.

The Veteran has raised the issues of entitlement to service connection for osteoarthritis of all his major joints, specifically including the bilateral shoulders, hips and thumb joints in his VA Form 9, received in January 2014.  The evidence of record fails to show that the issues have as yet been adjudicated.  Therefore, they are referred to the RO for appropriate action.  

In October 2014, the Veteran submitted additional evidence and waived RO review of the additional evidence.  See 38 C.F.R. § 20.1304(c) (2015).  

The issues of entitlement to an extraschedular rating for PTSD with MDD, an initial increased disability rating for osteoporosis of the lumbar spine and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDING OF FACT

Since the award for service connection, the Veteran's PTSD has manifested in occupational and social impairment with deficiencies in most areas.  


CONCLUSION OF LAW

The criteria for an initial schedular rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  

The Veteran's service treatment records have been obtained.  Post-service VA and Vet Center treatment records have also been obtained.  

The Veteran has been provided VA medical examinations in connection with the claim in January 2011 and October 2012.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  The record does not reflect an increase in severity of PTSD beyond the rating awarded in the decision below that would necessitate a remand of this claim for another VA examination.  Thus, VA's duty to assist has been met for the claim for an increased schedular disability rating for PTSD.  

II. Analysis

The Veteran and his representative contend that he is entitled to a higher initial disability rating for PTSD because the 50 percent disability rating does not adequately address his symptoms.  In his notice of disagreement, received in April 2013, the Veteran specifically argued that many of the listed criteria for a 70 percent disability applied to him.  He stated that he had anger issues, as well as obsessive traits.  He also felt that he neglected his personal appearance and hygiene.  While he stated that he would not commit suicide because he could not do that to his family, he felt apathetic as to whether he lived or died.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board will consider entitlement to staged ratings to compensate for times during the rating period when the disability may have been more severe than at other times during the course of the rating period on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected PTSD is currently rated at 50 percent under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists). 

VA and Vet Center treatment records dating from February 2010, routinely reflect the Veteran's complaints of sleep disruption, intrusive thoughts, nightmares, anxiety and anger issues.  He avoided crowds.  Although most treatment records show the Veteran denied suicidal or homicidal ideation, he reported suicidal thoughts in April 2010, but the examiner determined that he was a low risk for suicide or self harm because of his positive social support, sense of responsibility to his family, coping and problem-solving skills, as well as his positive therapeutic relationship.  A September 2010 VA treatment record also notes the Veteran had suicidal thoughts.  Further, the mental status examination revealed he had disorganized thinking.  

A VA psychological examination conducted in January 2011 reflects the Veteran's complaints of sleep impairment with intermittent nightmares, panic attacks that abated with medication and social isolation.  He reported problems with irritability, road rage and anger control.  The Veteran also reported suicidal ideation only, indicating that he could not do that to his family.  The Veteran was married one time and had been separated for many years, but had a platonic relationship with his wife.  He had 7 adult children that he socialized with.  He maintained several hobbies and was attending college at the time.  He lost his long-term job in December 2009 due to outsourcing.  

Examination revealed the Veteran to be clean and neatly groomed.  His speech was spontaneous, clear and coherent.  In assessing his thought process, the examiner noted that it was necessary to insert questions when he paused so he would not "ramble."  His affect was blunted and his mood dysphoric.  Both his judgment and insight were intact.  There was no evidence of obsessive or ritualistic behavior, nor was there evidence of inappropriate behavior.  He had anger issues that he expressed while driving.  He denied homicidal thoughts, delusions or hallucinations.  He did endorse suicidal ideation but stated that he would not do that to his family.  The examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD, but instead diagnosed chronic adjustment disorder with mixed anxiety and depressed mood in partial remission.  The examiner felt that the Veteran's claimed stressors were insufficient for a PTSD diagnosis.  The assessed GAF score was 65, indicative of mild symptoms.  

An October 2012 VA psychological examination reflects the examiner did in fact diagnose the Veteran with both PTSD and moderate, recurrent major depressive disorder, with a GAF of 65.  She opined that both diagnosed disorders caused occupational and social impairment with reduced reliability and productivity.  Symptoms associated with PTSD included anger issues, social detachment and isolation with hypervigilance.  Symptoms associated with his depression were crying spells, pessimistic feelings, blunted affect and depression.  He denied being suicidal or homicidal at the time of the examination.  

The examiner found the Veteran had recurrent and distressing recollections of his service stressors, as well as recurrent distressing dreams and physiological reactivity with exposure to cues resembling his traumatic experience.  The Veteran had markedly diminished interest or participation in significant activities and a sense of a foreshortened future.  He had difficulty falling or staying asleep, and with concentration.  He was irritable or had outbursts of anger and was hypervigilant.  Examination revealed the Veteran had depressed mood, anxiety, suspiciousness, panic attacks occurring weekly or less often, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a worklike setting.  

Subsequent VA treatment records indicate ongoing treatment for diagnosed PTSD and major depressive disorder.  The treatment records consistently show the Veteran was nondelusional and nonpsychotic.  His insight and judgment remained intact.  Treatment records also note he continued to take classes at community college.  

In a January 2014 letter, the Veteran's counselor at the Vet Center indicated that he had been treated for PTSD, depression and management of chronic pain on and off since 2009.  His PTSD symptoms included hypervigilance, avoidant and isolation behaviors, exaggerated startle response and some dissociation due to triggers, anhedonia, poor motivation, difficulty concentrating, inconsistent sleep patterns, nightmares and feelings of hopelessness.  The counselor further noted that the Veteran experienced suicidal ideation about once a month.  He reported feeling "withdrawn from life" and his symptoms chronically interfered with his daily life, impairing his ability to function socially, personally and in an employment setting.  The counselor indicated that the Veteran was currently unable to find and maintain employment.  

In an August 2014 letter, the Vet Center counselor indicated that the Veteran continued to be treated for diagnosed PTSD and major depressive disorder.  He continued to experience anxiety, irritability, intrusive thoughts and avoidant behavior that significantly impacted his ability to undertake daily activities.  He struggled with severe bouts of depression that reduced his motivation and made him feel apathetic and ineffective.  He had frequent nightmares and inconsistent sleep patterns.  He also reported feelings of detachment and survivor guilt.  The counselor opined that his PTSD and major depressive disorder symptoms were moderate to severe and impacted his ability to function in interpersonal, educational and employment settings.  The counselor reported that his last employment was terminated in 2009 due to his substantial medical issues.  

In an October 2014 written statement, the Veteran's wife indicated that she had separated from the Veteran 12 years before, after 28 years of marriage.  She stated that the Veteran had angry outbursts and trust issues, to the point of irrational and paranoid accusations.  She also observed his hypervigilance, even while sleeping.  He would react to loud noises with anger or with a hyperstartle response.  He also had problems with road rage.  She also felt that he had problems with depression, that he was withdrawn and suicidal at times.  She believed that he had obsessive behaviors that included hoarding.  

Throughout the course of his appeal, the Veteran's PTSD has been manifested by sleep disturbance, nightmares, intrusive memories, panic attacks, hyper startle responses, hypervigilance, anxiety, irritability, avoidance behavior, and social isolation.  He also endorsed suicidal ideation intermittently throughout the appellate period.  He has consistently denied any plans or intention.  

Although separated for approximately 12 years, he remains married to his first wife with a platonic relationship and has 7 adult children and maintains good relationships with them.  Treatment records and VA examiners indicate that he has hobbies and has attended classes at community college throughout the pendency of the claim.  

Treatment records pertinent to the appeal period intermittently show his mood to be anxious, dysphoric or depressed, and his affect to sometimes be blunted.  He has been provided GAF scores on two occasions, during his VA examinations, indicative of mild impairment.  

While there is no objective evidence to show obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, neglect of personal appearance and hygiene, a number of the criteria for the assignment of a 70 percent evaluation have been met.  There is evidence of intermittent suicidal ideation, as well as problems with anger outbursts.  Both the Veteran and his wife have provided credible statements regarding his bouts of road rage.  While both the January 2011 and October 2012 VA examiners assessed the Veteran's symptoms as no more than moderate and provided GAF scores indicative of mild symptoms, the October 2012 VA examiner noted the Veteran had difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a worklike setting.  Further, the Veteran's Vet Center counselor indicates that his PTSD symptoms chronically interfere with his daily life or significantly impact his daily functioning.  


Based on these findings, the evidence is, at worst, in equipoise as to whether a 70 percent rating is warranted.  Moreover, it is not expected that all cases will show all findings specified in the rating criteria, particularly for more fully described grades of disability.  See 38 C.F.R. § 4.21 (2015).  Resolving reasonable doubt in favor of the Veteran, a 70 percent initial rating is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Although a higher initial rating is warranted, the Veteran's symptoms and the occupational and social impairment they result in do not rise to approximate the level of a 100 percent rating.  Although the Veteran has been noted to have suicidal ideation intermittently during the pendency of the appeal, he has consistently denied any intent or plan and VA treatment records often indicate that he was a low risk for suicide.  Therefore, he has not been shown to be in persistent danger of hurting himself or others.  Further, the treatment records do not show that the Veteran has other symptoms described in or consistent with the 100 percent rating.  There is no evidence of gross impairment in thought processes or communication, delusions or hallucinations, or grossly inappropriate behavior.  Nor is there objective evidence that he is intermittently unable to perform activities of daily living as a result of PTSD symptoms or that he is disoriented to time or place or has memory loss for names of close relatives, his own occupation or his own name.  The evidence does not show other symptoms so severe as to approximate total occupational and social impairment.  

In sum, the criteria for an initial schedular evaluation of 70 percent, but no higher, have been met since the award of service connection. 


ORDER

An initial schedular evaluation of 70 percent, but no higher, for service-connected PTSD with MDD is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The Veteran was last afforded a VA examination in October 2012 for his service-connected osteoporosis of the lumbar spine that addressed the etiology of his back disability.  An earlier, February 2012 VA examination, while addressing the severity of his back disability, clearly indicated that he did not utilize a back brace.  In subsequent written contentions, the Veteran has indicated that his back disability has progressively worsened.  And while he does not specifically indicate that it has worsened since the 2012 examination, he does indicate that he is now required to wear a back brace in his VA Form 9 received in January 2014.  

Thus, the record raises a question as to the current severity of his service-connected lumbar spine disability.  As such, the issue must be remanded to afford him an opportunity to undergo a contemporaneous VA examination to assess the current extent and severity of his low back disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

The February 2012 VA examiner did not opine on the Veteran's level of occupational impairment due to his service-connected disabilities, merely noting that he was let go from his employment in December 2009 for a number of health problems that included nonservice-connected disabilities, as well as his service-connected sleep apnea and back.  As such, the Board finds that the claim for TDIU should be remanded to afford him an opportunity to undergo another VA examination to assess the current extent and severity of his service-connected disabilities and an opinion as to whether they preclude him from securing a substantially gainful occupation.  

Moreover, any development of the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and the effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating for PTSD with MDD will also be remanded.  

Prior to the above examinations, any outstanding records of pertinent medical treatment should be obtained.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain any relevant VA treatment records that have not already been associated with the claim file.
 
2.  Afford the Veteran an appropriate VA examination to determine the current severity of his service-connected osteoarthritis of the lumbar spine and the level of occupational impairment due to his service-connected disabilities.  The entire claims file must be reviewed by the examiner.  

All signs and symptoms necessary for rating the Veteran's low back disability, to include range of motion testing, must be reported in detail.  The examiner must also detail all current functional impairment from the Veteran's low back disability, to include any impact on occupational functioning.  

The examiner should take a detailed history regarding the Veteran's employment, education and vocational attainment in connection with the claim for TDIU.  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, either singularly or in combination, render him unable to secure or follow substantially gainful employment consistent with his education and occupational experience.

(Service connection is currently in effect for PTSD, osteoporosis of the lumbar spine, sleep apnea, sarcoidosis, right ear hearing loss and tinnitus.)

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case (SSOC) and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


